   Exhibit 10.30b


RESTRICTED

STOCK GRANT

Terms

Director Plan

Rev. I

TIFFANY & CO.

a Delaware Corporation

(the “Company”)

TERMS OF RESTRICTED STOCK GRANT

under the

2008 DIRECTORS EQUITY COMPENSATION PLAN

(the “Plan”)

Terms Adopted May 21, 2009

1. Introduction and Terms of Grant. Participant has been granted (the “Grant”)
Stock Units which shall be settled by the issuance and delivery of Shares of
Common Stock. The Grant has been made under the Plan by the Nominating/Corporate
Governance Committee of the Company Board (the “Committee”). The name of the
“Participant”, the “Grant Date”, the number of “Stock Units” granted and the
“Maturity Date” are stated in the attached “Notice of Grant”. The other terms
and conditions of the Grant are stated in this document and in the Plan.

2. Grant and Adjustment. Subject to the terms and conditions stated in this
document, Participant has been granted Stock Units by the Company. As of the
Grant Date, each Stock Unit has a Settlement Value of one Share, but the number
of Shares which shall be issued and delivered pursuant to the Grant on the
settlement of each Stock Unit (the “Settlement Value”) shall be subject to
adjustment as provided in Section 4.2(c) of the Plan, to adjust for, among other
corporate developments, stock splits and stock dividends. References to
Settlement Values in this document shall be deemed reference to Settlement
Values as so adjusted. As anticipated in Section 4.7 of the Plan, Shares that
have not been issued and delivered to a Participant shall be represented by
Stock Units.

3. Vesting. Except as otherwise provided in this Section 3 or Section 5 below,
Stock Units granted will vest in full (100%) on the one year anniversary of the
Grant Date. A Stock Unit shall not vest and will be deemed to have “expired” and
shall not be settled for Shares if the Participant’s Date of Termination occurs
before the one-year anniversary of the Grant Date unless the Participant’s Date
of Termination occurs by reason of death or Disability, in which case the Grant
shall vest on said Date of Termination. A Stock Unit which fails to vest on or
before Participant’s Date of Termination shall be void and shall not confer upon
the owner of such Stock Unit any rights, including any right to any Share.

4. Maturity. Following the Maturity Date of a Stock Unit that has vested, the
Settlement Value of the Stock Unit in Shares shall be issued and delivered
within thirty (30) days to or for the account of Participant. The Participant
shall have no right to accelerate or change such date. Except as provided in
this Section 4 or in Section 5 below, the Maturity Date for each grant is
indicated in the Notice of Grant (“Maturity Date”). The Maturity Date shown on
the Notice of Grant was elected by the Participant by written notice given to
the Secretary of the Company no later than the Grant Date from amongst one of
the following alternative Maturity Dates: (i) the one-year anniversary of the
Grant Date; (ii) the six-month anniversary of Participant’s Date of Termination;
or (iii) a date certain, such date to be no earlier than the one year
anniversary of the Grant Date. If the Participant’s Date of Termination occurs
by reason of death or Disability the Maturity Date of a Stock Unit shall be said
Date of Termination. If the Participant’s death occurs after his or her Date of
Termination the Maturity Date of a Stock Unit shall be Participant’s date of
death.



--------------------------------------------------------------------------------

5. Effect of Change in Control. A Grant that has not previously vested and
matured shall vest and mature on a Change in Control Date and the Change in
Control Date shall be the Maturity Date for such Grant.

6. No Dividends or Interest. No dividends or interest shall accrue or be payable
upon any Stock Unit. Until a Share is issued and delivered it shall not be
registered in the name of the Participant.

7. Transferability. The Stock Units are not transferable otherwise than by will
or the laws of descent and distribution or pursuant to a “domestic relations
order”, as defined in the Code or Title I of the Employee Retirement Income
Security Act or the rules thereunder, and shall not be otherwise transferred,
assigned, pledged, hypothecated or otherwise disposed of in any way, whether by
operation of law or otherwise, nor shall the Stock Units be subject to
execution, attachment or similar process. Notwithstanding the foregoing, the
Stock Units may be transferred by the Participant to (i) the spouse, children or
grandchildren of the Participant (each an “Immediate Family Member”), (ii) a
trust or trusts for the exclusive benefit of any or all Immediate Family
Members, (iii) a partnership in which any or all Immediate Family Members are
the only partners, or (iv) to a retirement plan for the sole benefit of the
Participant and/or his Immediate Family Members provided that (x) there may be
no consideration paid or otherwise given for any such transfer, and
(y) subsequent transfer of the Stock Units is prohibited otherwise than by will,
the laws of descent and distribution or pursuant to a domestic relations order.
Following transfer, the Stock Units shall continue to be subject to the same
terms and conditions as were applicable immediately prior to transfer. The
provisions of Sections 3, 4 and 5 above shall continue to be applied with
respect to the original Participant following transfer and the Stock Units shall
vest and mature only to the extent specified therein. Upon any attempt to
transfer the Stock Units otherwise than as permitted herein or to assign,
pledge, hypothecate or otherwise dispose of the Stock Units otherwise than as
permitted herein, or upon the levy of any execution, attachment or similar
process upon the Stock Units, the Stock Units shall immediately terminate and
become null and void.

8. Definitions. For the purposes of the Grant, certain words and phrases are
defined in the Definitional Appendix attached. Except where the context clearly
implies or indicates the contrary, a word, term, or phrase used in the Plan
shall have the same meaning in this document.

9. Heirs and Successors. The terms of the Grant shall be binding upon, and inure
to the benefit of, the Company and its successors and assigns, and upon any
person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business.
Participant may designate a beneficiary of his/her rights under the Grant by
filing written notice with the Secretary of the Company. If the Participant
fails to designate a Beneficiary, or if the designated Beneficiary dies before
the Participant, any Shares issuable hereunder will be delivered to the
Participant’s estate.

10. Administration. The authority to manage and control the operation and
administration of the Grant shall be vested in the Committee, and the Committee
shall have all powers with respect to the Grant as it has with respect to the
Plan. Any interpretation of the Grant made by the Committee and any decision
made by it with respect to the Grant are final and binding.

11. Plan Governs. Notwithstanding anything in this Agreement to the contrary,
the terms of the Grant shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the office of the Secretary of the
Company.

 

Tiffany & Co. 2008 Directors Equity Compensation Plan: 5/21/09

  

Restricted Stock Grant: Terms of Stock Grant Award – Rev. I

   Page 2



--------------------------------------------------------------------------------

Appendix I – Definitions

“Affiliate” shall mean any Person that controls, is controlled by or is under
common control with, any other Person, directly or indirectly.

“Change in Control.” A Change in Control shall be deemed to have occurred if:

 

  (i) any Person, or any syndicate or group deemed to be a person under
Section 14(d)(2) of the Exchange Act, excluding Company or any of its
Affiliates, a trustee or any fiduciary holding securities under an employee
benefit plan of Company or any of its Affiliates, an underwriter temporarily
holding securities pursuant to an offering of such securities or a corporation
owned, directly or indirectly by stockholders of Company in substantially the
same proportion as their ownership of Company, is or becomes the “beneficial
owner” (as defined in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act), directly or indirectly, of securities of Company representing
Thirty-five percent (35%) or more of the combined voting power of Company’s then
outstanding securities entitled to vote in the election of directors of Company;

 

  (ii) if the Incumbent Directors cease to constitute a majority of the Company
Board; provided, however, that no person shall be deemed an Incumbent Director
if he or she was appointed or elected to the Company Board after having been
designated to serve on the Company Board by a Person who has entered into an
agreement with Company to effect a transaction described in clauses (i) through
(iv) of this definition;

 

  (iii) there occurs a reorganization, merger, consolidation or other corporate
transaction involving Company, in each case with respect to which the
stockholders of Company immediately prior to such transaction do not,
immediately after such transaction, own more than Fifty percent (50%) of the
combined voting power of the Company or other corporation resulting from such
transaction, as the case may be;

 

  (iv) all or substantially all of the assets of Company are sold, liquidated or
distributed, except to an Affiliate of Company.

“Change in Control Date” shall mean the date on which a Change in Control occurs
except that a Change in Control which constitutes a Terminating Transaction will
be deemed to have occurred as of fourteen days prior to the date scheduled for
the Terminating Transaction.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor provisions thereto.

“Committee” shall mean the Nominating/Corporate Governance Committee of the
Company Board, appointed by the Company Board at its May 15, 2008 meeting to
serve as the “Committee” as that term is defined in Section 5 of the Plan.

“Common Stock” shall mean the common stock of Company.

“Company” shall mean Tiffany & Co., a Delaware corporation, and any successor to
its business and/or assets by operation of law or otherwise.

 

Tiffany & Co. 2008 Directors Equity Compensation Plan: 5/21/09

  

Restricted Stock Grant: Terms of Stock Grant Award – Rev. I

   Page 3



--------------------------------------------------------------------------------

“Company Board” shall mean the Board of Directors of Company.

“Date of Termination” shall mean, with respect to any Participant, the first day
occurring on or after the date Participant incurs a separation from service with
the Company, as that term is described in Section 409A of the Code and the
regulations thereunder.

“Disability” shall mean Participant’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment expected to result in death or that is expected to last for a
continuous period of not less than 12 months.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor provisions thereto.

“Incumbent Directors” shall mean those individuals who were members of the
Company Board as of January 15, 2009 and those individuals whose later
appointment to such Board, or whose later nomination for election to such Board
by the stockholders of Company, was approved by a vote of at least a majority of
those members of such Board who either were members of such Board as of
January 15, 2009, or whose election or nomination for election was previously so
approved.

“Notice of Termination” shall mean a written notice from the Secretary of the
Company confirming the removal of Participant from the Board of Directors,
through the duly-authorized action of either Stockholder or Board of Directors,
as expressly permitted under the Company’s by-laws.

“Person” shall mean any individual, firm, corporation, partnership, limited
partnership, limited liability partnership, business trust, limited liability
company, unincorporated association or other entity, and shall include any
successor (by merger or otherwise) of such entity.”

“Plan” shall mean the Tiffany & Co. 2008 Directors Equity Compensation Plan.

“Stockholder” shall mean each stockholder of record of the Company entitled to
vote in accordance with the laws of the State of Delaware, the Company’s
Certificate of Incorporation, or the Company’s by-laws.

“Terminating Transaction” shall mean any one of the following:

 

  (i) the dissolution or liquidation of the Company;

 

  (ii) a reorganization, merger or consolidation of the Company with one or more
Persons as a result of which the Company goes out of existence or becomes a
subsidiary of another Person; or

 

  (iii) upon the acquisition of substantially all of the property or more than
eighty percent (80%) of the then outstanding stock of the Company by another
Person;

provided that none of the foregoing transactions (i) through (iii) will be
deemed to be a Terminating Transaction, if as of a date at least fourteen
(14) days prior to the date scheduled for such transaction provisions have been
made in writing in connection with such transaction for the assumption of the
Grant or the substitution for the Grant of a new grant covering the
publicly-traded stock of a successor Person, with appropriate adjustments as to
the number and kind of shares.

 

Tiffany & Co. 2008 Directors Equity Compensation Plan: 5/21/09

  

Restricted Stock Grant: Terms of Stock Grant Award – Rev. I

   Page 4